Citation Nr: 1507383	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  08-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an apportionment of the Veteran's VA pension benefits on behalf of L.J.W., his son.


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1975 and from January 1975 to September 1975.  The appellant in this case is the custodian (mother) of L.J.W., the Veteran's son. 

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2007 apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the decision, the RO denied the appellant's claim for an apportioned share of the Veteran's VA benefits.  

As this is a contested claim, this Board decision must be issued to both the appellant and the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The most recent information regarding the financial status of the appellant is dated from 2006 (see September 2006 "Apportionment Questionnaire - Claimant's Response"), and the most recent information regarding the financial status of the Veteran is dated from 2007 (see February 2007 "Apportionment Questionnaire - Veteran's Response").  Also of record is an October 2008 recommendation from Adult Protective Services that the Veteran be assigned a protective payee from the State of Washington's Department of Social and Health Services due to an inability to manage financial matters.  It is unclear what, if anything, became of this recommendation.   

As there is no information regarding the Veteran's financial situation since 2007 (eight years ago) and no information regarding the appellant's financial situation since 2006 (nine years ago), the updated information must be obtained on remand.  In so doing, the RO/AMC should also attempt to confirm the current addresses of the Veteran and the appellant.  

Applicable law recognizes that a claim for an apportionment of a Veteran's benefits is a contested claim.  "Simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2014).  Under 38 C.F.R. § 19.100, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.

Under 38 C.F.R. § 19.102, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  Here, there has been inadequate compliance on the part of the RO with the applicable contested claims procedures, because the Veteran was not provided the content of the appellant's March 2008 substantive appeal.    

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to confirm the current addresses of the appellant and the Veteran.  Document all such action in the claims file. 

2.  Then, review the claims file and ensure that all contested claims procedures have been followed.  This should include providing the Veteran the content of the appellant's March 2008 substantive appeal.  The Veteran should be afforded the opportunity to respond to the substantive appeal.

3.  Then, the appellant and the Veteran should each be provided and asked to complete and return an updated Financial Status Report.

4.  After the development requested above has been completed to the extent possible, again review the entire record, with consideration of potential entitlement to a general apportionment under 38 C.F.R. § 3.450 or a special apportionment under 38 C.F.R. § 3.451.  If the benefit sought on appeal remains denied, the appellant, along with the Veteran, should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




